Citation Nr: 0932550	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
open a claim for direct service connection for a bilateral 
ankle disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Alternatively, entitlement to service connection for a 
bilateral ankle disorder as secondary to a service-connected 
bilateral pes planus disability.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's mother


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1979 
to July 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  This appeal was initially before the Board in July 
2008, at which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.

As support for his claim, the Veteran and his mother 
testified at a hearing before RO personnel in July 2005.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that reliance upon a new etiological theory is 
insufficient to transform a previously denied claim into a 
new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  
However, if the Veteran raises an additional argument, such 
as secondary service connection, or asserts the applicability 
of a law or court analysis, it is unlikely that the Veteran 
could be prejudiced if the Board proceeds to issue a decision 
on the matter raised.  See Bernard v. Brown, 4 Vet. App 384, 
393 (1993).  To avoid any prejudice to the Veteran in this 
situation, the Board considers the Veteran's secondary 
service connection claim to be distinguishable from the issue 
of new and material evidence to reopen his claim for direct 
service connection, and will proceed to address separately 
the secondary service connection claim on the merits, as 
there is no prejudice to the Veteran in doing so. 




FINDINGS OF FACT

1.  The RO denied the Veteran's claim for direct service 
connection for a bilateral ankle disorder in a March 1994 
rating decision.  It notified the Veteran of the denial, but 
he did not initiate an appeal.

2.  The additional evidence received since the March 1994 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.

3.  There is no probative medical evidence of a current 
diagnosis of a bilateral ankle disorder.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
March 1994 decision to reopen the claim for service 
connection for a bilateral ankle disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  A bilateral ankle disorder was not incurred in or 
aggravated by service, and is not proximately due to, the 
result of, or chronically aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in January 2004, 
August 2008, and April 2009.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

In addition, with regard to new and material evidence, the 
April 2009 VCAA notice letter is compliant with the Court 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it 
sufficiently explained the bases of the prior denials (i.e., 
the deficiencies in the evidence when the claim was 
previously considered).

Moreover, in the August 2008 and April 2009 VCAA letters, the 
RO further advised the Veteran that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess and Kent, supra, until after the 
April 2004 rating decision on appeal; thus, there is a timing 
error as to the additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice, 
including notice pursuant to Dingess and Kent, was provided 
after issuance of the initial AOJ decision in April 2004.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
January 2004, followed by subsequent VCAA and Dingess notice 
in August 2008 and April 2009, the RO readjudicated the claim 
in an SSOC dated in July 2009.  Thus, the timing defect in 
the notice has been rectified.  In any event, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, and medical records from the Social Security 
Administration (SSA).  The Veteran also was afforded an 
opportunity to testify at a hearing before RO personnel in 
July 2005.  He also has submitted several statements, 
including a statement from a private physician, in support of 
his claims.  Moreover, the Veteran has been provided VA 
examinations in connection with his claims.  Thus, there is 
no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.
 
Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its July 2008 remand.  Specifically, the RO 
was instructed to provide the Veteran with VCAA notice as 
required under 38 U.S.C.A. § 5100 et seq. and Kent, supra; to 
obtain records of any medical treatment for the Veteran's 
bilateral ankle disorder; and to obtain the Veteran's medical 
records from the SSA.  The Board finds that the RO has 
complied with these instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Analysis - New and Material Evidence

The RO initially denied service connection for a bilateral 
ankle disorder in a March 1994 rating decision.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

The Veteran filed a claim to reopen his previously denied 
claim for service connection for a bilateral ankle disorder 
in January 2004.  Because the Veteran's claim to reopen 
service connection was filed after 2001, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a bilateral ankle 
disorder in the aforementioned March 1994 rating decision 
because evidence at the time did not show that any current 
diagnosis of a bilateral ankle disorder.  

Evidence of record at the time of the March 1994 rating 
decision consisted of the Veteran's original claim 
application; his STRs; and a VA examination report dated in 
December 1993.

The additional evidence received since the March 1994 rating 
decision consists of VA treatment records dated from 2000 to 
2006; a VA examination report dated in June 2005; medical 
records from the SSA; an RO hearing transcript dated in July 
2005; and statements from the Veteran, his mother, a former 
employer, Dr. A.P., a private physician, and the Veteran's 
representative.    

Upon a review of the additional evidence received since the 
March 1994 rating decision, the Board finds that new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a) 
has been received.  Specifically, medical records from SSA, 
particularly a DDS Consultation Form dated in December 2004 
and a disability examination report from Sierra Medical Group 
dated in December 2004, noted possible arthritis in the 
ankles.  Furthermore, VA treatment record dated in February 
2000 indicated that the Veteran has ankle pain secondary to 
joint degeneration that is secondary to his pes planus, and a 
VA treatment record dated in August 2002 also noted a 
reported past medical history of ankle arthritis.  Finally, 
an April 2005 statement from Dr. A.P., indicated that the 
Veteran has a reported history of chronic ankle pain that 
began during service.  

Thus, presuming the credibility of this evidence, these 
records present evidence of at least a possible current 
diagnosis of a bilateral ankle disorder.  This evidence is 
new, not cumulative, and relates directly to an unestablished 
fact necessary to substantiate the Veteran's claim.  Thus, as 
new and material evidence has been received, the Veteran's 
claim for service connection for a bilateral ankle disorder 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In addition, a disability also can be service connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Furthermore, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim 
for secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

The Board further notes there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the Veteran to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board now turns to analysis of the evidence for the 
Veteran's claim for service connection for a bilateral ankle 
disorder, both on a direct basis and as secondary to service-
connected bilateral pes planus.  

As previously mentioned, the first requirement for any 
service connection claim, including one for secondary service 
connection, is the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, although the Veteran has continuously made assertions 
of the existence of a bilateral ankle disorder resulting from 
his service-connected bilateral pes planus, there is no 
probative evidence whatsoever in the post-service treatment 
records of a diagnosis of a bilateral ankle disorder.  In 
particular, certain post-service treatment records associated 
with the claims file indicated ankle pain due to a diagnosis 
of possible arthritis in the ankles due to bilateral pes 
planus.  See VA treatment record dated February 2000; VA 
treatment record dated in August 2002; DDS Consultation Form 
dated in December 2004; disability examination report from 
Sierra Medical Group dated in December 2004; and statement 
from Dr. A.P., dated in April 2005.  However, the Board finds 
these medical records to be of limited probative value 
because of the lack of any indication that a review of the 
Veteran's pertinent STRs or other post-service records was 
conducted by any of the medical personnel associated with the 
medical records mentioned above.  See Elkins v. Brown, 5 
Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 177 (1993) 
(highlighting doctor's failure to consider the relevant pre- 
and post-service medical history).  

One of the factors for assessing the probative value of a 
medical opinion is the physician's access to the claims file.  
Prejean v. West, 13 Vet. 444, 448-9 (2000).  An opinion that 
is based on review of the entire record may be more probative 
than an opinion that is based on reported history.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But a lack of review of 
a VA claims file does not render a medical opinion 
incompetent.  See generally Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  In the present case, lack of review of 
the Veteran's STRs and postservice medical records was 
significant, because of a lack of medical evidence of a 
bilateral ankle disorder.  As such, the reports of the VA 
examinations outweigh the aforementioned medical evidence. 

In this regard, medical history provided by a Veteran and 
recorded or transcribed by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court 
also has held that the Board is not bound to accept medical 
opinions that are based on history supplied by the Veteran, 
where that history is unsupported by medical evidence.  See 
Boggs v. West, 11 Vet. App. 334, 340 (1998).  In this case, 
all of the diagnoses of "possible" arthritis and favorable 
nexus opinions cited above are unsupported by actual 
examinations and X-rays taken of the Veteran's ankles.  In 
particular, VA X-rays taken of the Veteran's ankles in March 
2000 and June 2002 found normal ankles.  A VA examination 
report and an X-ray of the Veteran's ankles dated in June 
2005 also revealed that the Veteran's ankles were normal 
without arthritis.  See VA examination report and X-ray 
report dated in June 2005.  The Board finds these examination 
reports and X-ray results to be of greater probative value as 
they take into account the Veteran's in-service and post-
service medical history, and provide objective medical 
evidence regarding any claimed ankle disorder.  Thus, the 
Board finds that there is no probative evidence of a current 
diagnosis of a bilateral ankle disorder.        

The Board also notes that VA treatment records, in fact, note 
complaints of, and treatment for, pain in the Veteran's 
ankles.  See, e.g., VA treatment records dated in February 
2000 and September 2002.  However, although the Veteran is 
competent to state that he suffers from ankle pain and has 
received treatment for such pain, there must be competent 
medical evidence where the determinative issue involves 
medical causation or a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Furthermore, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, 
absent evidence of a current disability, service connection 
cannot be granted for a bilateral ankle disorder, whether on 
a direct or secondary basis.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.     

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for both direct and secondary service 
connection.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 49.





ORDER

As no new and material evidence has been received, the claim 
for service connection for a bilateral ankle disorder is 
reopened.  To this extent, the appeal is granted.

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral ankle disorder as 
secondary to service-connected bilateral pes planus 
disability is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


